Substantial evidence supports respondent’s findings that petitioner violated relevant regulations, including refusing to cooperate and allow access to the home (18 NYCRR 416.15 [a] [10]), and by not having the proper number of caregivers present for each child under the age of two years old (18 NYCRR 416.8 [d] [2]), and that such violations placed the children’s health, safety and welfare in imminent danger (see Matter of Seemangal v New York State Off. of Children & Family Servs., 49 AD3d 460 [2008]). There exists no basis to disturb the credibility determinations of the Administrative Law Judge (see Matter of Berenhaus v Ward, 70 NY2d 436, 443-444 [1987]).
The determination to revoke petitioner’s license does not shock our sense of fairness (see Seemangal at 461; cf. Matter of Grady v New York State Off. of Children & Family Servs., 39 AD3d 1157, 1158 [2007]).
We have considered petitioner’s remaining arguments and find them unavailing. Concur — Mazzarelli, J.E, Andrias, Saxe, Freedman and Román, JJ.